DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3, line 2; claim 13, line 10 recites the phrase “and/or” which renders the claim indefinite because it is unclear if the limitations following “and/or” are required in 

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 6/7/2021 is acknowledged.
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3 and 10 are rejected under 35 U.S.C. 102 (a)(1) / (a)(2) as being anticipated by Easley (US 8,920,063).
With respect to the limitations of claim 1, Easley teaches a build plate-clamping assembly, comprising: a work station (milling machine, Col 2, Lines 50-53) having a build plate-receiving surface (Figs 4A, 4B, fixture 6, upper surface 6A, Col 2); and a 
With respect to the limitations of claim 3, Easley teaches the detents have a spherical shape (Figs 4, 5, translating elements 60, 160, Cols 3, Col 4); and/or wherein the wedging element has a spherical shape.
With respect to the limitations of claim 10, Easley teaches comprising: a build plate (Figs 4A, 4B, workpiece 8, Col 2) configured to be clamped to the work station at least in part by the lock-pin (10), the build plate comprising a socket having an inside surface (radial groove 9A, Col 3) defining an engagement surface for the plurality of detents to lockingly engage the lock-pin with the socket (Col 6, Lines 4-20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being obvious over Easley (US 8,920,063) as applied to claim 1, further in view of Tschida (US 2012/0054998).
With respect to the limitations of claim 2, Easley discloses the claimed invention except for comprising: a wedging element disposed within the hollow pin body between the piston and the plurality of detents, the wedging element comprising a sloped or curved surface that slidably translates an axial movement of the piston to a radial extension of the plurality of detents responsive to the piston having been axially moved to the actuated position.
However, Tschida discloses comprising: a wedging element (Figs 2, 4, 9, actuator ball 26, 0018) disposed within the hollow pin body (outer lock pin housing 16, 0018) between the piston (actuator sect screw 24, 0018) and the plurality of detents (lock actuator members 32, 0019), the wedging element comprising a sloped or curved surface (actuator ball 26) that slidably translates an axial movement of the piston to a radial extension of the plurality of detents responsive to the piston having been axially moved to the actuated position (0024) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the lock-pin of Easley having a piston and a plurality of detents with the further comprising the recited wedging element of Tschida for the purpose of a known replaceable, actuator ball configuration that slides against the detents when acted upon by the piston (0019), thereby providing for locking and unlocking of the detents. 

Claims 4-9 are rejected under 35 U.S.C. 103 as being obvious over Easley (US 8,920,063) as applied to claim 1, further in view of Stark (US 2007/0063403).
With respect to the limitations of claim 4, Easley discloses the claimed invention except for the piston comprises a pneumatic piston actuable by a pneumatic fluid.  However, Stark discloses the piston comprises a pneumatic piston (Fig 2, lifting piston 21, 0072) actuable by a pneumatic fluid (port 23, 0076) is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the lock-pin of Easley having a piston with the piston comprises a pneumatic piston actuable by a pneumatic fluid of Stark for the purpose of providing a known actuating means that provides for rapid displacement of the piston (0071).
With respect to the limitations of claims 5, 7 and 8, Easley discloses the claimed invention except for the lock-pin comprises a flushing channel defining a pathway for a fluid to flow from a fluid source and discharge from the hollow pin body so as to flush debris from the lock-pin; comprising: one or more flushing apertures disposed about the hollow pin body, the one or more flushing apertures in fluid communication with the flushing channel so as to allow the fluid to flush debris from the lock-pin through the one or more flushing apertures; comprising: at least one of the one or more flushing apertures disposed at an axial end of the hollow pin body.
However, Stark discloses the lock-pin comprises a flushing channel defining a pathway for a fluid to flow (0074, ascending channel 27) from a fluid source and discharge from the hollow pin body (Fig 2, port 26, 0073) so as to flush debris (0016) from the lock-pin; comprising: one or more flushing apertures (0016, blowing-air openings) disposed about the hollow pin body, the one or more flushing apertures in fluid communication with the flushing channel so as to allow the fluid to flush debris from the lock-pin through the one or more flushing apertures; comprising: at least one of the one or more flushing apertures (0016, blowing-air openings) disposed at an axial end (0074) of the hollow pin body is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the lock-pin of Easley with the lock-pin comprises a flushing channel defining a pathway for a fluid to flow from a fluid source and discharge from the hollow pin body so as to flush debris from the lock-pin; comprising: one or more flushing apertures disposed about the hollow pin body, the one or more flushing apertures in fluid communication with the flushing channel so as to allow the fluid to flush debris from the lock-pin through the one or more flushing apertures; comprising: at least one of the one or more flushing apertures disposed at an axial end of the hollow pin body of Stark for the purpose of providing a known blowing-air opening configuration that makes it possible to completely clean the outer surfaces of the piston (0016), thereby ensuring that the piston is free of contamination.
With respect to the limitations of claims 6 and 9, Easley in view of Stark discloses the claimed invention except for the plurality of detent-apertures are in fluid communication with the flushing channel so as to allow the fluid to flush debris from the lock-pin through the plurality of detent-apertures; the one or more flushing apertures comprises a plurality of flushing apertures disposed about at least one of the plurality of detent-apertures.  However, it would have been obvious for one having ordinary skill in the art before the effective filing date of the invention was made to have the plurality of detent-apertures are in fluid communication with the flushing channel so as to allow the fluid to flush debris from the lock-pin through the plurality of detent-apertures; the one or more flushing apertures comprises a plurality of flushing apertures disposed about at least one of the plurality of detent-apertures, since it has been held that where the general conditions of the claims are disclosed in the prior art, discovering the optimum or workable flushing aperture configuration involves only routine skill in the art (see MPEP 2144.04).

Claims 11-14 are rejected under 35 U.S.C. 103 as being obvious over Easley (US 8,920,063) as applied to claims 1 and 10, further in view of Schron (US 2012/0076578).
With respect to the limitations of claim 11, Easley discloses the claimed invention except for the build plate comprises a socket-receiving recess configured to receive the socket, the socket comprising an outside surface corresponding to the socket-receiving recess.  However, Schron discloses the build plate (Figs 1, 4, subplate SP, 0039) comprises a socket-receiving recess (mounting opening 110, 0044) configured to receive the socket (receiver arrangement 30, 0039, 0044), the socket comprising an outside surface (radially facing surface 150, 0045) corresponding to the socket-receiving recess is known in the art.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the invention to adapt the lock-pin of Easley having a build plate with the build plate comprises a socket-receiving recess configured to receive the socket, the socket comprising an outside surface corresponding to the socket-receiving recess of Schron for the purpose of providing a known removable socket configuration (0044), whereby worn sockets can be easily replaced.  
Claims 12-14 are objected to as being dependent on claims 1 and 11.

Allowable Subject Matter
Claims 12-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN S TRAN whose telephone number is (571)270-7745.  The examiner can normally be reached on Monday-Friday [8:00-5:00].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THIEN S TRAN/Primary Examiner, Art Unit 3761                                                                                                                                                                                                        8/18/2021